


109 HR 5581 IH: Government Credit Card Abuse

U.S. House of Representatives
2006-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5581
		IN THE HOUSE OF REPRESENTATIVES
		
			June 9, 2006
			Mr. Wilson of South
			 Carolina introduced the following bill; which was referred to the
			 Committee on Government
			 Reform, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To prevent abuse of Government credit
		  cards.
	
	
		1.Short titleThis Act may be cited as the
			 Government Credit Card Abuse
			 Prevention Act of 2006.
		2.Management of
			 purchase cards
			(a)Required
			 safeguards and internal controlsThe head of each executive
			 agency that issues and uses purchase cards and convenience checks shall
			 establish and maintain safeguards and internal controls to ensure the
			 following:
				(1)That there is a
			 record in each executive agency of each holder of a purchase card issued by the
			 agency for official use, annotated with the limitations on single transaction
			 and total credit amounts that are applicable to the use of each such card by
			 that purchase cardholder.
				(2)That each purchase
			 card holder is assigned an approving official other than the card holder with
			 the authority to approve or disapprove expenditures.
				(3)That the holder of
			 a purchase card and each official with authority to authorize expenditures
			 charged to the purchase card are responsible for—
					(A)reconciling the
			 charges appearing on each statement of account for that purchase card with
			 receipts and other supporting documentation; and
					(B)forwarding such
			 reconciliation to the designated official who certifies the bill for payment in
			 a timely manner.
					(4)That any disputed
			 purchase card charge, and any discrepancy between a receipt and other
			 supporting documentation and the purchase card statement of account, is
			 resolved in the manner prescribed in the applicable Governmentwide purchase
			 card contract entered into by the Administrator of General Services.
				(5)That payments on
			 purchase card accounts are made promptly within prescribed deadlines to avoid
			 interest penalties.
				(6)That rebates and
			 refunds based on prompt payment on purchase card accounts are monitored for
			 accuracy and properly recorded as a receipt to the agency that pays the monthly
			 bill.
				(7)That records of
			 each purchase card transaction (including records on associated contracts,
			 reports, accounts, and invoices) are retained in accordance with standard
			 Government policies on the disposition of records.
				(8)That periodic
			 reviews are performed to determine whether each purchase cardholder has a need
			 for the purchase card.
				(9)That appropriate
			 training is provided to each purchase cardholder and each official with
			 responsibility for overseeing the use of purchase cards issued by an executive
			 agency.
				(10)That the
			 executive agency has specific policies regarding the number of purchase cards
			 issued by various organizations and categories of organizations, the credit
			 limits authorized for various categories of cardholders, and categories of
			 employees eligible to be issued purchase cards, and that those policies are
			 designed to minimize the financial risk to the Federal Government of the
			 issuance of the purchase cards and to ensure the integrity of purchase
			 cardholders.
				(11)That the executive
			 agency utilizes technologies to prevent or identify fraudulent purchases,
			 including controlling merchant codes and utilizing statistical machine learning
			 and pattern recognition technologies that review the risk of every
			 transaction.
				(12)That the
			 executive agency invalidates the purchase card of each employee who—
					(A)ceases to be
			 employed by the agency immediately upon termination of the employment of the
			 employee; or
					(B)transfers to
			 another unit of the agency immediately upon the transfer of the
			 employee.
					(13)That the executive
			 agency takes steps to recover the cost of any improper or fraudulent purchase
			 made by an employee, including, as necessary, through salary offsets.
				(b)Management of
			 purchase cardsThe head of each executive agency shall prescribe
			 regulations implementing the safeguards and internal controls in subsection
			 (a). The regulations shall be consistent with regulations that apply
			 Governmentwide regarding the use of purchase cards by Government personnel for
			 official purposes.
			(c)Penalties for
			 violationsThe regulations prescribed under subsection (b) shall
			 provide for appropriate adverse personnel actions or other punishment to be
			 imposed in cases in which employees of an executive agency violate such
			 regulations or are negligent or engage in misuse, abuse, or fraud with respect
			 to a purchase card, including imposition of the following penalties:
				(1)In the case of an
			 employee who is suspected by the executive agency to have engaged in fraud,
			 referral of the case to the United States Attorney with jurisdiction over the
			 matter.
				(2)In the case of an
			 employee who is found guilty of fraud or found by the executive agency to have
			 egregiously abused a purchase card, dismissal of the employee.
				(d)Risk assessments
			 and auditsThe Inspector General of each executive agency
			 shall—
				(1)periodically
			 conduct risk assessments of the agency purchase card program and associated
			 internal controls and analyze identified weaknesses and the frequency of
			 improper activity in order to develop a plan for using such risk assessments to
			 determine the scope, frequency, and number of periodic audits of purchase
			 cardholders;
				(2)perform periodic
			 audits of purchase cardholders designed to identify—
					(A)potentially
			 fraudulent, improper, and abusive uses of purchase cards;
					(B)any patterns of
			 improper cardholder transactions, such as purchases of prohibited items;
			 and
					(C)categories of
			 purchases that should be made by means other than purchase cards in order to
			 better aggregate purchases and obtain lower prices;
					(3)report to the head
			 of the executive agency concerned on the results of such audits; and
				(4)report to the
			 Director of the Office of Management and Budget and the Comptroller General on
			 the implementation of recommendations made to the head of the executive agency
			 to address findings during audits of purchase cardholders.
				(e)Definition of
			 executive agencyIn this section, the term executive
			 agency has the meaning given such term in section 4(1) of the Office of
			 Federal Procurement Policy Act (41 U.S.C. 403(1)).
			(f)Relationship to
			 Department of Defense purchase card regulations
				(1)Except as provided
			 under paragraph (2), the requirements under this section shall not apply to the
			 Department of Defense.
				(2)Section 2784(b) of
			 title 10, United States Code, is amended—
					(A)in paragraph (8),
			 by striking periodic audits and all that follows through the
			 period at the end and inserting risk assessments of the agency purchase
			 card program and associated internal controls and analyze identified weaknesses
			 and the frequency of improper activity in order to develop a plan for using
			 such risk assessments to determine the scope, frequency, and number of periodic
			 audits of purchase cardholders.; and
					(B)by adding at the
			 end the following new paragraphs:
						
							(11)That the
				Department of Defense utilizes technologies to prevent or identify fraudulent
				purchases, including controlling merchant codes and utilizing statistical
				machine learning and pattern recognition technologies that review the risk of
				every transaction.
							(12)That the
				Secretary of Defense—
								(A)invalidates the
				purchase card of each employee who ceases to be employed by the Department of
				Defense immediately upon termination of the employment of the employee;
				and
								(B)invalidates the
				purchase card of each employee who transfers to another agency or subunit
				within the Department of Defense immediately upon such
				transfer.
								.
					3.Management of
			 travel cardsSection 2 of the
			 Travel and Transportation Reform Act of 1998 (Public Law 105–264; 5 U.S.C. 5701
			 note) is amended by adding at the end the following new subsection:
			
				(h)Management of
				travel charge cards
					(1)Required
				safeguards and internal controlsThe head of each executive
				agency that has employees that use travel charge cards shall establish and
				maintain safeguards and internal controls over travel charge cards to ensure
				the following:
						(A)That there is a
				record in each executive agency of each holder of a travel charge card issued
				by the agency for official use, annotated with the limitations on amounts that
				are applicable to the use of each such card by that travel charge
				cardholder.
						(B)That rebates and
				refunds based on prompt payment on travel charge card accounts are properly
				recorded as a receipt of the agency that employs the cardholder.
						(C)That periodic
				reviews are performed to determine whether each travel charge cardholder has a
				need for the travel charge card.
						(D)That appropriate
				training is provided to each travel charge cardholder and each official with
				responsibility for overseeing the use of travel charge cards issued by an
				executive agency.
						(E)That each
				executive agency has specific policies regarding the number of travel charge
				cards issued by various organizations and categories of organizations, the
				credit limits authorized for various categories of cardholders, and categories
				of employees eligible to be issued travel charge cards, and that those policies
				are designed to minimize the financial risk to the Federal Government of the
				issuance of the travel charge cards and to ensure the integrity of travel
				charge cardholders.
						(F)That the head of
				each executive agency negotiates with the holder of the applicable travel card
				contract, or a third party provider of credit evaluations if such provider
				offers more favorable terms, to evaluate the creditworthiness of an individual
				before issuing the individual a travel charge card, and that no individual be
				issued a travel charge card if the individual is found not creditworthy as a
				result of the evaluation (except that this paragraph shall not preclude
				issuance of a restricted use travel charge card when the individual lacks a
				credit history or the issuance of a pre-paid card when the individual has a
				credit score below the minimum credit score established by the agency). Each
				executive agency shall establish a minimum credit score for determining the
				creditworthiness of an individual based on rigorous statistical analysis of the
				population of cardholders and historical behaviors. Notwithstanding any other
				provision of law, such evaluation shall include an assessment of an
				individual’s consumer report from a consumer reporting agency as those terms
				are defined in section 603 of the Fair Credit
				Reporting Act. The obtaining of a consumer report under this
				subsection is deemed to be a circumstance or purpose authorized or listed under
				section 604 of the Fair Credit Reporting
				Act.
						(G)That each
				executive agency utilizes technologies to prevent or identify fraudulent
				purchases, including controlling merchant codes and utilizing statistical
				machine learning and pattern recognition technologies that review the risk of
				every transaction.
						(H)That each
				executive agency ensures that the travel charge card of each employee who
				ceases to be employed by the agency is invalidated immediately upon termination
				of the employment of the employee.
						(I)That each
				executive agency utilizes mandatory split disbursements for travel card
				purchases.
						(2)RegulationsThe
				Administrator of General Services shall prescribe regulations governing the
				implementation of the safeguards and internal controls in paragraph (1) by
				executive agencies.
					(3)Penalties for
				violationsThe regulations prescribed under paragraph (2) shall
				provide for appropriate adverse personnel actions or other punishment to be
				imposed in cases in which employees of an executive agency violate such
				regulations or are negligent or engage in misuse, abuse, or fraud with respect
				to a travel charge card, including removal in appropriate cases.
					(4)Inspector
				general requirementsThe Inspector General of each executive
				agency shall—
						(A)periodically
				conduct risk assessments of the agency travel card program and associated
				internal controls and analyze identified weaknesses and the frequency of
				improper activity in order to develop a plan for using such risk assessments to
				determine the scope, frequency, and number of periodic audits of purchase
				cardholders;
						(B)perform periodic
				audits of travel cardholders designed to identify potentially fraudulent,
				improper, and abusive uses of travel cards;
						(C)report to the head
				of the executive agency concerned on the results of such audits; and
						(D)report to the
				Director of the Office of Management and Budget and the Comptroller General on
				the implementation of recommendations made to the head of the executive agency
				to address findings during audits of travel cardholders.
						(5)DefinitionsIn
				this subsection:
						(A)The term
				executive agency means an agency as that term is defined in
				section 5701 of title 5, United States Code, except that it is in the executive
				branch.
						(B)The term
				travel charge card means the Federal contractor-issued travel
				charge card that is individually billed to each
				cardholder.
						.
		4.Management of
			 centrally billed accountsThe
			 head of an executive agency that has employees who use a centrally billed
			 account shall establish and maintain safeguards and internal controls to ensure
			 the following:
			(1)That items submitted on an employee's
			 travel voucher are compared with items paid for using a centrally billed
			 account to ensure that an employee is not reimbursed for an item already paid
			 for through a centrally billed account.
			(2)That the executive
			 agency submits requests for refunds for unauthorized purchases to the holder of
			 the applicable contract for a centrally billed account.
			(3)That the executive
			 agency submits requests for refunds for fully or partially unused tickets to
			 the holder of the applicable contract for a centrally billed account.
			5.Regulations
			(a)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act—
				(1)the head of each
			 executive agency shall promulgate regulations to implement the requirements of
			 sections 2 and 4; and
				(2)the Administrator
			 of General Services shall promulgate regulations required pursuant to the
			 amendments made by section 3.
				(b)Best
			 practicesRegulations promulgated under this section shall
			 reflect best practices for conducting purchase card and travel card
			 programs.
			
